Citation Nr: 0002345	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-41 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to service connection for a gallstone 
disorder.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for chronic 
indigestion.

7.  Entitlement to an increased (compensable) rating for a 
left varicocele.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 decision by the 
RO.

This case was previously before the Board in February 1999, 
when it was remanded to the RO for additional development.  
The case was thereafter returned to the Board in November 
1999.

In his April 1996 application for benefits, the veteran 
raised the issue of entitlement to service connection for 
pseudofolliculitis.  That issue has not been adjudicated by 
the RO, and is therefore referred to the RO for appropriate 
action.

(The claims of service connection for disorders of the low 
back and right ankle, and the claim for an increased 
(compensable) rating for a left varicocele are addressed in 
the REMAND portion of this decision.)


FINDINGS OF FACT

1.  No competent evidence has been received to link the 
veteran's diabetes mellitus to service, to continued symptoms 
since service, or to an already service-connected disability.  
Nor has competent evidence been received to show that 
diabetes mellitus became manifest to a degree of 10 percent 
or more during the one-year period following the veteran's 
discharge from service.

2.  Competent evidence has been received which indicates that 
the veteran has a current low back disorder, and which 
appears to suggest that the disorder could be related to his 
period of active service.

3.  Competent evidence has been received which indicates that 
the veteran may have a current right ankle disorder, and 
which appears to suggest that the disorder could be related 
to his period of active service.

4.  No competent evidence has been received to show that the 
veteran currently has a gallstone disorder, or residuals 
thereof.

5.  No competent evidence has been received to link the 
veteran's current complaints of insomnia to service, to 
continued symptoms since service, or to an already service-
connected disability.

6.  No competent evidence has been received to link the 
veteran's difficulties with chronic indigestion to service, 
to continued symptoms since service, or to an already 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim of service connection for a low back disorder 
is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The claim of service connection for residuals of a right 
ankle injury is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

4.  The claim of service connection for a gallstone disorder 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

5.  The claim of service connection for insomnia is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

6.  The claim of service connection for chronic indigestion 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for diabetes mellitus, a low back disorder, a right 
ankle disorder, a gallstone disorder, insomnia, and chronic 
indigestion.  He maintains that these conditions can be 
traced to his period of active military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477, 485-86 (1999).  If the claimant does not meet 
this initial burden, the appeal must fail because, in the 
absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claims of 
service connection for a low back disorder and residuals of a 
right ankle injury are well grounded.  When the veteran was 
examined for VA purposes in April 1999, he was given 
diagnoses of "[c]hronic recurrent low back pain[,] 
myofascial syndrome, possibly secondary to underlying 
arthritis" and "[p]ossible chronic right ankle strain with 
patellofibular ligament dominant strain."  Moreover, when 
asked to comment upon the relationship between these 
conditions and the veteran's service, the examiner stated, in 
part, "Regarding the patient's low back disorder, although 
there are no details available in the C-file, it could be 
causally related to the activities performed[,] and the same 
thing would apply to the right ankle injury."  Because the 
record contains competent evidence which indicates that the 
veteran may have current disorders of the low back and right 
ankle, and which suggests that these disorders could be 
related to his period of active service, the Board finds that 
the requirements for a well grounded claim have been 
satisfied.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Lathan v. Brown, 7 Vet. App. 359, 365-66 (1995); 
Dixon v. Derwinski, 3 Vet. App. 261, 262-63 (1992) 
(physicians' statements to the effect that a claimed 
disability "could be" or is "possibly" related to service 
or a service-connected disability held sufficient to make a 
claim of service connection well grounded).  Consequently, to 
this extent, the appeal is granted.

As to the claim of service connection for diabetes mellitus, 
however, the Board finds that that claim is not well 
grounded.  Although the veteran's service records show that 
he reported symptoms in service which he claims are 
indicative of diabetes (such as urinary frequency), the 
record does not establish that diabetes was diagnosed during 
his period of active duty.  Nor has competent evidence been 
received to show that diabetes mellitus became manifest to a 
degree of 10 percent or more during the one-year period 
following the veteran's discharge from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  Indeed, the available evidence shows 
that his endocrine system was found to be normal when he was 
examined for service separation in August 1973, and that 
diabetes was not diagnosed until several years after service, 
in 1979.  No medical evidence has been received to link this 
later diagnosis to service, to continued symptoms since 
service, or to an already service-connected disability, and 
the veteran, as a layperson, is not competent to offer 
opinions on matters of medical causation.  While a VA 
psychologist suggested in an April 1999 report that 
complaints of insomnia in service were "perhaps secondary to 
blood sugar abnormalities", the psychologist indicated that 
his opinion was contingent on obtaining a further medical 
opinion as to the prevalence of insomnia in diabetes.  No 
such medical opinion was obtained, however, and the 
psychologist's opinion, standing alone, amounts to nothing 
more than a conclusion that insomnia in service "may or may 
not" have been indicative of concurrent blood sugar 
abnormalities and/or diabetes.  That kind of opinion is too 
speculative to make a claim of service connection plausible.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Consequently, for all these reasons, the Board finds that the 
claim of service connection for diabetes mellitus is not well 
grounded.

The Board also finds that the claim of service connection for 
insomnia is not well grounded.  Although the record shows 
that the veteran complained of trouble sleeping in service, 
and he has reported that he still has such difficulties from 
time to time, no competent evidence has been received to link 
his current complaints to service, to continued symptoms 
since service, or to an already service-connected disability.  
In the April 1999 psychological examination report, 
referenced above, the examining VA psychologist suggested 
that insomnia in service was "perhaps secondary to blood 
sugar abnormalities", and indicated that the veteran's 
continued and current complaints "may also be associated 
. . . with his diabetes."  However, as noted previously, the 
psychologist indicated that his conclusions on these matters 
were contingent on obtaining a further medical opinion as to 
the prevalence of insomnia in diabetes.  Because no such 
medical opinion was obtained, the Board finds, for reasons 
already discussed above, that the examiner's statements as to 
the relationship between insomnia and diabetes are too 
speculative to make the veteran's claim plausible.  Moreover, 
to the extent that the April 1999 psychological report 
indicates that the veteran's difficulties with insomnia may 
be due to a psychiatric cause, the Board notes that the 
report appears to reflect that the psychiatric cause of 
insomnia in service ("primary insomnia") is different from 
the cause of his more recent sleep difficulties (long-term 
conditioning factors and/or depressive symptoms associated 
with an adjustment disorder).  The Board therefore finds that 
the requirements for a well grounded claim have not been 
satisfied.

The Board further finds that the claim of service connection 
for chronic indigestion is not well grounded.  The record 
shows that the veteran complained of an upset stomach and 
occasional indigestion during service, and he has indicated 
that he continues to experience problems with indigestion.  A 
review of the record reveals, however, that no competent 
evidence has been received to link his current complaints to 
a disorder attributable to service, to continued symptoms 
since service, or to an already service-connected disability.  
In the absence of such evidence, the claim of service 
connection for chronic indigestion cannot properly be 
considered well grounded.

Finally, the Board finds that the claim of service connection 
for a gallstone disorder is not well grounded.  This is so 
because no competent evidence has been received to show that 
the veteran currently has a gallstone disorder, or residuals 
thereof.  When the veteran was examined for VA purposes in 
April 1999, it was specifically noted that an ultrasound of 
the abdomen was normal, with no evidence of gallstones or 
gallbladder wall abnormality.  For a claim of service 
connection to be deemed plausible, there must be competent 
medical evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 2019 (1999) ; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

As discussed above, the Board has determined that the claims 
of service connection for diabetes mellitus, insomnia, 
chronic indigestion, and a gallstone disorder are not well 
grounded.  Consequently, further action by the Board to 
enforce its February 1999 remand order with respect to these 
four claims is not required.  See Roberts v. West, No. 97-
1993 (U.S. Vet. App. Nov. 19, 1999).


ORDER

The claims of service connection for diabetes mellitus, a 
gallstone disorder, insomnia, and chronic indigestion are not 
well grounded; the appeal of these claims is therefore 
denied.

The claims of service connection for a low back disorder and 
residuals of a right ankle injury are well grounded; to this 
extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the claims of 
service connection for a low back disorder and residuals of a 
right ankle injury are well grounded.  
The Board also finds that the claim for an increased 
(compensable) rating for a left varicocele is well grounded.  
See, e g., Arms v. West, 12 Vet. App. 188, 200 (1999) ("A 
claim for an increased rating is generally well grounded when 
an appellant indicates that he has suffered an increase in a 
service-connected disability.").  See also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 631-32 (1992).  Because the claims are well 
grounded, VA has a duty to assist the veteran in developing 
the facts pertinent to these three claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

When the Board remanded this case to the RO in February 1999, 
the Board requested, among other things, that the veteran be 
scheduled for a VA examination for purposes of assessing the 
presence, severity, and etiology of the claimed disorders of 
his low back and right ankle.  The Board requested that the 
examiner(s) render an opinion as to whether it is at least as 
likely as not that the disabilities in question are causally 
related to the veteran's service, and asked that the 
examiner(s) provide a complete rationale for any opinion(s) 
expressed.  The Board also requested that the veteran be 
scheduled for an examination to assess the nature and 
severity of disability associated with his service-connected 
left varicocele.  It was specifically requested that the 
examining physician comment as to the presence and/or 
severity of symptoms such as urinary frequency, hesitancy, 
and obstructed voiding.

Unfortunately, a review of the record reveals that the 
requested development has not been completed.  Although the 
veteran underwent a VA examination of his low back and right 
ankle in April 1999, the examiner did not provide an opinion 
with regard to whether the veteran has disorders of the low 
back and/or right ankle that are "at least as likely as 
not" due to service.  Rather, as noted previously, the 
examiner stated only that such disorders "could be causally 
related to the activities performed . . . ."  Moreover, no 
substantive rationale for the examiner's opinion was 
provided.  (Indeed, the examiner noted in one report that 
"there is no significant available information about the 
ankle injury or any mention of any chronicity of the ankle 
problems.")  In addition, with regard to the claim for an 
increased (compensable) rating for a left varicocele, the 
record does not presently contain anything to demonstrate 
that an examination of that condition has been conducted 
since the time of the Board's February 1999 remand.

The Court has held that if a claim is well grounded, and the 
Board remands the claim for further development, the Board's 
remand confers on the appellant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998); Roberts v. West, No. 97-1993 (U.S. Vet. App. Nov. 19, 
1999).  Given those pronouncements, and the fact that the 
development sought by the Board in this case has not been 
completed, another remand is now required.  38 C.F.R. § 19.9 
(1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his low back, right 
ankle, and left varicocele that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment 
have been obtained for review.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

		2.  After the above development has been 
completed, the physician who examined 
the veteran's low back and right ankle 
in April 1999 should be asked to prepare 
a supplemental report.  Specifically, 
the examiner should be asked to review 
the claims folder, including this 
remand, and provide an opinion as to 
whether the veteran currently has 
disorders of the low back and right 
ankle and, if so, whether it is at least 
as likely as not that the disorders in 
question are causally related to 
service.  The examiner should provide a 
complete rationale for all opinions 
expressed.  If the examiner who 
conducted the April 1999 examination is 
not available to prepare a supplemental 
report, the veteran should be scheduled 
for a new examination for purposes of 
obtaining the requested opinions.

		3.  The veteran should also be scheduled 
for an examination for purposes of 
assessing the nature and severity of his 
service-connected left varicocele.  The 
examiner should review the claims folder 
prior to examining the veteran.  All 
necessary testing should be conducted, 
and the results reported in detail.  The 
examiner should identify what symptoms, 
if any, the veteran currently manifests, 
or has manifested in the recent past, 
that are attributable to a left 
varicocele.  The examiner should 
specifically indicate whether there is 
any evidence of associated renal 
dysfunction, urinary leakage, urinary 
frequency, obstructed voiding, and/or 
urinary tract infections.

		If there is evidence of renal 
dysfunction, the examiner should 
indicate whether there is evidence of 
decreased function of the kidneys or 
other organ systems and, if so, whether 
the decrease in function is best 
described as slight, definite, or 
marked; whether regular dialysis is 
required; whether any noted renal 
dysfunction is causative of generalized 
poor health characterized by lethargy, 
weakness, anorexia, weight loss, and/or 
limitation of exertion, and whether the 
condition precludes more than sedentary 
activity; whether there is evidence of 
albuminuria and, if so, whether the 
albuminuria is constant or recurring; 
whether there is evidence of albumin 
with hyaline and granular casts or red 
blood cells; whether there is evidence 
of associated hypertension or a history 
of acute nephritis; whether there is 
evidence of edema and, if so, whether 
the edema is best described as slight, 
moderate, or severe, and whether it is 
constant or transient in nature; whether 
blood urea nitrogen (BUN) levels are 
less than 40, between 40 and 80, or more 
than 80mg%; and whether creatinine 
levels are less than 4, between 4 and 8, 
or more than 8mg%.

		If there is evidence of urinary leakage, 
the examiner should indicate whether the 
leakage requires the use of an 
appliance.  The examiner should also 
indicate whether the condition requires 
the wearing of absorbent materials and, 
if so, how many times per day the 
materials must be changed.

		If there is evidence of urinary 
frequency, the examiner should report 
the duration of the daytime voiding 
interval.  The examiner should also 
indicate how often the veteran awakens 
to void.

		If there is evidence of obstructed 
voiding, the examiner should indicate 
whether any noted obstructive 
symptomatology (including any hesitancy, 
slow or weak stream, or decreased force 
of stream) is best described as slight, 
moderate, or marked; whether there is 
evidence of stricture disease requiring 
periodic dilatation and, if so, how 
often dilatation is required; whether 
there is evidence of recurrent urinary 
tract infections secondary to 
obstruction; whether uroflowmetry 
reveals a peak flow rate less than 
10cc/sec; whether post-void residuals 
are greater than 150cc; and whether 
there is evidence of urinary retention 
requiring intermittent or continuous 
catheterization.

		If there is evidence of urinary tract 
infections, the examiner should indicate 
whether there is evidence that such 
infections are recurrent and/or 
symptomatic; whether the infections are 
so severe as to require 
drainage/frequent hospitalization and, 
if so, the frequency with which such 
treatment is required; whether intensive 
management is required and, if so, 
whether it is required on a continuous 
or intermittent basis; and whether long-
term drug therapy is necessary.

		4.  The RO should thereafter take 
adjudicatory action on the claims of 
service connection for disorders of the 
low back and right ankle, and the claim 
for an increased (compensable) rating 
for a left varicocele.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



